DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/27/2021 with respect to claims 1-20, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Gamliel (US PGPUB 2010/0329568 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US PGPUB 2020/0104568 A1) and further in view of Gamliel (US PGPUB 2010/0329568 A1).

As per claim 1, Liang discloses a face recognition method (Liang, Fig. 5 and Fig. 8), comprising: 
generating, by processing circuitry of a server, a target face recognition model, the generating the target face recognition model (Liang, Fig. 3:300, and Fig. 5:110, and paragraphs 30-33, and 67, discloses face image recognition) includes 
determining a training sample, the training sample includes a face image calibrated with identity information (Liang, paragraphs 35, 36 and 41, discloses “the recognition result includes a personal-identity.  The personal-identity is used to distinguish the person to whom the face in the face image stored in the electronic device belongs”), 
training a general face recognition model by using the training sample (Liang, paragraphs 35 and 36, discloses “face image information may be analyzed by means of a specified classification model.  The classification model may be a trained deep neural network based on machine deep learning…..”), and 
performing, by the processing circuitry of the server, face detection on an image to obtain a first face image (paragraph 34, ““after features are extracted, the face image is recognized according to the extracted features as follows.  Feature templates stored in a database are searched according to extracted feature data of the face image” corresponds to claimed performing, by the processing circuitry of the server, face 
performing, by the processing circuitry of the server, face recognition on the first face image in the image by using the target face recognition model to obtain a first face feature (Liang, paragraphs 34, 61 and 62, discloses “A first feature point and a second feature point in the face image are determined”).
Although Liang discloses updating, by the processing circuitry of the server, a parameter of the general face recognition model based on a training target to obtain the target face recognition model (Liang, paragraphs 34, 53 and 78, discloses “When a similarity between the extracted feature data and a feature template exceeds a setting threshold, a search result (that is, the feature template) is outputted and face features to-be-recognized are compared with the face feature template obtained.  The face in the face image is identified according to similarity between the face featured extracted and the face feature template to obtain a recognition result”), 
However Liang does not explicitly disclose performing face recognition on a new training face image by using the general face recognition model trained using the training sample, the new training face image corresponding to the calibrated identity information of the training sample, and updating, by the processing circuitry of the server, a parameter of the general face recognition model based on a difference between a result of the face recognition performed by the general face recognition model on the new training face image and the calibrated identity information of the training sample to obtain the target face recognition model;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implementing a face verifier to the system, as taught by Gamliel.
The motivation would be to improve accuracy and efficiency of identification of the face in the image (paragraph 69), as taught by Gamliel.

As per claim 3, Liang in view of Gamliel further discloses the method according to claim 1, wherein the determining the training sample comprises: 
determining one or more training face images, each calibrated with respective identity information (Liang, paragraph 36, discloses “a large number of sample face images can be collected in advance, and each sample face image can be manually marked with 
calculating, based on a set of training face images of the one or more training face images calibrated with a same identity information, a target face feature corresponding to the same identity information (Liang, paragraph 34, discloses “each sample face image can be manually marked with information (e.g., gender, age, identity, etc.) of a person to which the face image belongs”); and 
obtaining, from an image storage space, an additional face image whose face feature matches the target face feature, calibrating the obtained additional face image with the same identity information corresponding to the target face feature (Liang, paragraphs 36 and 42, discloses “A preset personal-identity that matches the personal-identity is obtained from a preset identity set”), and including the additional face image calibrated with the same identity information in the one or more training face images (Liang, paragraphs 42 and 43).

As per claim 4, Liang in view of Gamliel further discloses the method according to claim 1, further comprising: predicting identity information of a face in the first face image according to the first face feature of the first face image in the image by using the target face recognition model (Liang, paragraphs 54, 56 and 61, discloses “image features of the face image is adjusted according to the target image adjustment parameter to process the face image”).

As per claim 5, Liang in view of Gamliel further discloses the method according to claim 1, wherein the identity information is associated with attribute information, the attribute information being used for confirming the performed face recognition on the first face image (Liang, paragraph 36, discloses “each sample face image can be manually marked with information (e.g., gender, age, identity, etc.)).

As per claim 6, Liang in view of Gamliel further discloses the method according to claim 1, further comprising: determining a target friend user from friend users of a user in response to a target face recognition model sharing request; and sharing the target face recognition model to the target friend user (Liang, paragraph 69, discloses “the face image is obtained from a message sent by a friend through an Instant Messenger App (e.g., WeChat.RTM.).  Face image recognition can be comprehended as recognizing a face in the face image”).

As per claim 8, Liang in view of Gamliel further discloses the method according to claim 1, further comprising: generating a request result of an image clustering request based on the first face feature obtained by using the target face recognition model, the image clustering request being used for instructing to cluster mages within a specified image range (Liang, paragraphs 34, 43 and 56, discloses “image adjustment parameters corresponding to face images belonging to a same person will be grouped into a same image adjustment parameter set.  As an example, when personal identity of a face image is recognized, once the personal-identity is recognized, the preset image 

As per claim 9, Liang in view of Gamliel further discloses the method according to claim 1, further comprising: generating a request result of an image search request based on the first face feature obtained by using the target face recognition model, the image search request being used for instructing to search for an image related to specified identity information within a specified image range (Liang, paragraph 34, discloses “Feature templates stored in a database are searched according to extracted feature data of the face image.  When a similarity between the extracted feature data and a feature template exceeds a setting threshold, a search result (that is, the feature template) is outputted and face features to-be-recognized are compared with the face feature template obtained.  The face in the face image is identified according to similarity between the face featured extracted and the face feature template to obtain a recognition result”).

As per claim 10, Liang in view of Gamliel further discloses the method according to claim 1, further comprising: determining identity information of the obtained first face feature based on calibrated identity information corresponding to a target face feature matching the obtained first face feature (Liang, paragraphs 42, 73 and 82, discloses “A preset personal-identity that matches the personal-identity is obtained from a preset identity set”).

As per claim 11, Liang discloses a face recognition apparatus (Liang, Fig. 5 and Fig. 8), comprising: processing circuitry configured to generate a target face recognition model (Liang, Fig. 8:300), 
For rest of claim limitations please see the analysis of claim 1.

As per claim 13, please see the analysis of claim 3.

As per claim 14, please see the analysis of claim 4.

As per claim 15, please see the analysis of claim 5.

As per claim 16, please see the analysis of claim 6.

As per claim 18, please see the analysis of claim 8.

As per claim 19, please see the analysis of claim 9.

As per claim 20, Liang discloses a non-transitory computer-readable storage medium, the storage medium storing computer-readable instructions thereon, which, when executed by a processor (Liang, paragraphs 26 and 27), cause the processor to perform a method comprising: For rest of claim limitations please see the analysis of claim 1.

Allowable Subject Matter
Claims 2, 7, 12 and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633